689 S.E.2d 879 (2009)
TEAGUE
v.
DOT.
Nos. 281P06-7.
Supreme Court of North Carolina.
December 28, 2009.
Joe Teague, Jr., pro se.
Tina A. Krasner, Lars F. Nance, Assistant Attorneys General, for NC DOT.
The following order has been entered on the motion filed on the 22nd of December 2009 by Plaintiff-Appellant for NC Supreme Court to issue Writ of Mandamus to NC Employment Security Commission:
"Motion Dismissed by order of the Court in conference this the 28th of December 2009."
EDMUNDS and BRADY, JJ. recused.